Case 1:15-cr-00252-PKC-RML Document 1524 Filed 04/15/21 Page 1 of 2 PageID #: 26497




   SPN:VAZ
   F. #2015R00747

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ---------------------------X

   UNITED STATES OF AMERICA

          - against -                                  No. 15-CR-252 (S-3) (PKC)

   HUGO JINKIS, et al.,

                        Defendants.

   ---------------------------X

                                      NOTICE OF APPEARANCE

                  PLEASE TAKE NOTICE that Assistant United States Attorney Victor Zapana

   from this point forward will be added as counsel in the above-captioned matter.

                  All future correspondence to the United States in the above-captioned matter

   should be sent to:

                  Assistant U.S. Attorney Victor Zapana
                  United States Attorney’s Office (Criminal Division)
                  271-A Cadman Plaza East
                  Brooklyn, New York 11201
                  Tel: (718) 254-7180
                  Email: victor.zapana@usdoj.gov
Case 1:15-cr-00252-PKC-RML Document 1524 Filed 04/15/21 Page 2 of 2 PageID #: 26498




                   In addition, the Clerk of the Court is respectfully requested to ensure that all

   future ECF notifications are sent to Assistant United States Attorney Victor Zapana at the email

   address set forth above.

   Dated:    Brooklyn, New York
             April 15, 2021

                                                      Respectfully submitted,

                                                      MARK J. LESKO
                                                      Acting United States Attorney

                                              By:     /s/ Victor Zapana
                                                      Victor Zapana
                                                      Assistant U.S. Attorney

   cc:      Clerk of the Court (PKC) (via ECF)
